DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
The Examiner further acknowledges the following:
Applicant's amendments/remarks filed on 04/22/2022 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The Examiner further acknowledges the following:
The examiner acknowledges the following: 
Claims 1-31, and 33-35 are cancelled. 
Claims 38-40, 42-49 are currently withdrawn. 
Claims 32, 36-37, 41, and 50-57 are currently under Examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 32 is objected to because of the following informalities:  Claim 32 should recite “and” before part (b) and not after the thickening agent (part ii).  Appropriate correction is required. Additionally, for claim 32 there should be a comma after fatty alcohol consistent with page 2 of the instant specification which discloses fatty alcohol or polyalkylene glycol. 
Claim 36 is objected to because of the following informalities:  Claim 36 should recite “or about 60% water”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 32, 36-37, 41, and 50-57 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 32 recites a method for dispensing a self-foaming composition, comprising releasing the self-foaming composition from a bag-on-valve dispenser comprising within the bag-on-valve dispenser the self-foaming composition, wherein the self-foaming composition forms a non-flammable foam concurrently upon dispensing; and the self-foaming composition comprises: (a) 88-97 wt% of an emulsion comprising:
 (i) about 20% water, about 25% water, about 30% water, about 35% water, about 40% water, about 45% water, about 50% water, about 55% water, about 60% water, or about 65% water; 
(ii) a thickening agent; and 
(iii)(a) a natural oil, a synthetic oil, or a combination thereof;
 (iii)(b) a fatty alcohol polyalkylene glycol monoalkyl ether, polyalkylene glycol monoalkyl ether phosphates, or alkylene oxide polyols or a combination thereof; or ethylhexyl palmitate, coco-caprylate/caprate, C12-C15-alkyl ethylhexanoate, isononyl isononanoate, or a combination thereof; 
 (b) 3-12 wt% of a liquefied or compressed gas propellant; FoleyHoagUS 10843359.1RESPONSE TO FINAL OFFICE ACTIONPAGE 3 APPLICATIONNo.: 16/240,249DOCKET No.: FSX-00301wherein the viscous emulsion and the liquefied or compressed gas propellant are admixed.
Claim 32 lacks antecedent basis for “the viscous emulsion in the last line” as there is no earlier recitation of viscous. It is suggested that the claim can recite “emulsion” and delete viscous. 
It is additionally unclear if claim 32 requires components i, ii and iii a and iii b, or if claim 32 requires just component iii b in view of the multiple alternative recitations of “or” and “combination thereof”. Since the claim recites or ethylhexyl palmitate, coco-caprylate/caprate, C12-C15-alkyl ethylhexanoate, isononyl isononanoate, or a combination thereof it is unclear if the “or” is in the alternative to everything preceding it. It is suggested that applicants recite for part (iii} (b) a fatty alcohol, polyalkylene glycol monoalkyl ether, polyalkylene glycol monoalkyl ether phosphates, alkylene oxide polyols, ethylhexyl palmitate, coco-caprylate/caprate, C12-C15-alkyl ethylhexanoate, isononyl isononanoate, or a combination thereof, so that it is clear that part (iii) (b) is selected from one or a mixture of the ingredients present in part (iii)(b). 
Claim 55 recites that the emulsion of claim 32 consists of ethylhexyl palmitate and water, however claim 32 requires the emulsion to contain water, thickening agent, a natural and/or synthetic oil, and a fatty alcohol polyalkylene glycol monoalkyl ether, polyalkylene glycol monoalkyl ether phosphates, or alkylene oxide polyols or a combination thereof; or ethylhexyl palmitate, coco-caprylate/caprate, C12-C15-alkyl ethylhexanoate, isononyl isononanoate, or a combination thereof and propellant. Thus, claim 55 cannot consist of the ethylhexyl palmitate and water given its dependence on claim 32 which contains other ingredients present. Thus, the scope of claim 55 is unclear. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 37 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 37 recites wherein the emulsion comprises a natural oil, a synthetic oil, or a combination thereof, however claim 32 from which claim 37 depends already recites this limitation for part (iii)(a) of claim 32. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32, 36-37, 41, and 50-56 are rejected under 35 U.S.C. 103 as being unpatentable over Hilgers et al. (United Sates Patent Publication 2013/0233310) in view of Inada et al. (JP2016183134-English translation attached), as evidenced by Honeywell (Genetron 11234ze Trans 1,3,3,3-tetrafluoropropene product description, 2010).
Claim 32 is to a method for dispensing a self-foaming composition, comprising releasing the self-foaming composition from a bag-on-valve dispenser comprising within the bag-on-valve dispenser the self-foaming composition, wherein the self-foaming composition forms a non-flammable foam concurrently upon dispensing; and the self-foaming composition comprises: (a) 88-97 wt% of a viscous emulsion comprising: (i)(a) a natural oil, a synthetic oil, or a combination thereof; (i)(b) a fatty alcohol polyalkylene glycol monoalkyl ether, polyalkylene glycol monoalkyl ether phosphates, or alkylene oxide polyols or a combination thereof; or (i)(c) ethylhexyl palmitate, coco-caprylate/caprate, C12-C15-alkyl ethylhexanoate, isononyl isononanoate, or a combination thereof; and (ii)water; and (b) 3-12 wt% of a liquefied or compressed gas propellant; wherein the viscous emulsion and the liquefied or compressed gas propellant are admixed (i.e. mixed together).
Hilgers et al. teach bag-on valve aerosol dispensers for housing emulsion compositions, see abstract. The composition is expelled as a foam, see paragraph [0010], [0051]. The combination of a foaming agent and the skin care formulation yields a foam upon discharge from the container and thus foams concurrently upon dispensing, see paragraph [0028] and [0030]. Cream formulations can now be applied as a foam to the skin, see paragraph [0065]. Examples of foaming agents include fluorocarbons, see paragraph [0032].  Example of oils that make up the emulsion include ethylhexyl palmitate (synthetic derivative oil), see paragraph [0043]. Such oils can be used alone or in mixtures with other synthetic or natural oils, see paragraphs [0044]-[0046]. The foaming agent (i.e. propellant) can be present from 0.5-5% by weight, see paragraph [0055] and [0061]. Thus, the viscous emulsion product which is the emulsion can comprise 95-99.5% by weight of the product. In an alternative embodiment the emulsion is present from 90-100% given the foaming agents can be present from 0-10% by weight, see paragraph [0054]. Water is suggested for being present from about 5-97.9% by weight per paragraph [0055] and claim 1. Example K exemplifies a formulation having about 63% water content, see Table 3. The application method of the bag-in-valve product involves pointing the aerosol container which contains a cream product on an irritated spot and actuating the container such that a foam product is applied without the need for further rubbing, therefore the foam of Hilgers et al. is self-foaming without further rubbing, see paragraph [0065] and [0078] and claims 1-13. Hilgers teaches that their composition can contain thickeners present at 0.21% or 1%, see Table 3.  
Hilgers et al. teach that the foaming agent for the dispenser includes fluoro gases such as hydrofluorocarbons, or propane, see paragraph [0032] and [0061] and claims 1 and 4.
Hilgers however, does not expressly teach the fluoro gas foaming agent includes 1, 3,3,3-tetrafluoropropene. 
Inada et al. teach foaming products which comprise 1,3,3,3-tetrafluoropropene present. According to Inada, 1,3,3,3-tetrafluoropropene propellant is advantageous because irritation of the cosmetic product is reduced and the foam quality of the product is creamier, see page 3, second paragraph of attached Inada document. 
It would have been prima facie obvious before the time of filing the invention to incorporate 1,3,3,3-tetrafluoropropene as fluoro propellant gas of Hilgers. 
A person of ordinary skill in the art would have been motivated to do so because 1,3,3,3-tetrafluoropropene propellants are taught to be desirable propellants for cosmetic products in that they provide reduced irritation and a produce a creamier foam product. 
There would have been a reasonable expectation of success since Hilgers teaches that the foaming agents can comprise fluoro gases and the like. 
With regards to the non-flammable properties of the self-foaming foam, as evidenced by Honeywell, 1,3,3,3-tetrafluoropropene is a non-flammable gas propellant, see page 1. Therefore, it is obvious that the use of the non-flammable propellant 1,3,3,3-tetrafluoropropene would result in a non-flammable foam. Furthermore, the instant specification at page 3 discloses that green propellants are less toxic to the environment, therefore a green propellant is interpreted as being less toxic for the environment. Honeywell also describes 1,3,3,3-tetrafluoropropene as an environmentally beneficial propellant due to less global warming impact and toxicity, thus it is considered a green propellant. 
Regarding the amount of the viscous emulsion, propellant and water claimed, as discussed above, Hilgers teaches overlapping ranges. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Accordingly, the instant claims are rendered prima facie obvious over the teachings of Hilgers et al. in view of Inada et al. as evidenced by Honeywell as discussed above. 

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Hilgers et al. (United Sates Patent Publication 2013/0233310) in view of Inada et al. (JP2016183134-English translation attached), as evidenced by Honeywell (Genetron 11234ze Trans 1,3,3,3-tetrafluoropropene product description, 2010) as applied to all claims above, and further in view of Walter (DE10304721A1) and Cui et al. (CN107432847A). 
The teaching of the modified Hilgers are discussed above. Although the modified Hilgers teaches that the composition can contain thickeners, the modified Hilgers does not expressly teach that the emulsion comprises about 3%, or about 4% or about 5% of the thickening agent. 
However, Walter teaches self-foaming cosmetic compositions with a bag-on-valve system which comprise water, oils, propellant, and thickeners present from 0.1-5% by weight, see pages 2-4.
Cui et al. teach that thickening agents when increased have a linear relationship and increase the viscosity of the composition, see Table 3-4.  
It would have been prima facie obvious before the time of filing the instant invention to adjust the thickeners of Hilgers within a range of 0.1-5% by weight in order thicken and thus adjust the viscosity of the cosmetic product. 
There would have been a reasonable expectation of success because both Walter and Hilgers teach cosmetic compositions which are self-foaming.
Response to Remarks
Applicants argue that the instant claims have been amended to require about 20% water, about 25% water, about 30% water, about 35% water, about 40% water, about 45% water, about 50% water, about 55% water, about 60% water, or about 65% water. Furthermore, Applicant submits herewith a declaration under 37 C.F.R. § 1.132 demonstrating that an emulsion comprising approximately 61% water has a viscosity greater than 20,000 mPa. Applicants argue that the instantly claimed emulsions possess a viscosity greater than 20,000 mPa. See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (holding that a composition of matter and its properties are inseparable). Applicants argue that in view of the combination of Hilgers, Inada, and Honeywell, one of ordinary skill in the art would not have been motivated to arrive at the amended claims because the cited combination of references teaches away from methods of dispensing the now-claimed compositions. Hilgers recites: "It is essential that dermatological compositions have a viscosity at room temperature of between 1 and 20,000 mPa- s...When the viscosity is higher than 20,000 mPa- s, no foam develops upon discharging the dermatological composition." Hilgers, 1 31, emphasis added. 
	Examiner respectfully submits that although Hilgers teaches a viscosity from 1-20,000 mPaS, instant claim 32 does not require a higher viscosity amount. Applicants submit a Declaration having a formulation which includes 61% water, however the instant claims comprise water in low ranges of abut 20% to higher ranges at about 65% water. Additionally, the viscosity of Hilger’s formulation is at room temperature. The Declaration provides a specific formulation requiring a combination of ingredients not presently required by claim 1 in table 1 and does not disclose the temperature for which the viscosity is being measured. Viscosity is dependent on temperature, see for example Seeton (Viscosity-temperature correlation for liquids). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). Hilger’s formulation like the instant invention is a self-foaming composition that comprises a bag-on-valve dispenser and Hilger teaches overlapping weight % ranges for the amount of water present. 
APPLICATION No.:16/240,249 DOCKET No.: FSX-00301
37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Ronald Gurge filed on 04/22/2022. 
The Declaration under 37 CFR 1.132 is insufficient to overcome the rejection of record because:  
Declarant provides Table 1 below of a formulation and notes that the emulsion has a viscosity of greater than 20,000 mPa and self-foams when being dispensed from a bag-on-valve dispenser. 

    PNG
    media_image1.png
    311
    391
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    280
    394
    media_image2.png
    Greyscale

	Examiner respectfully submits that although Hilgers teaches a viscosity from 1-20,000 mPaS, instant claim 32 does not require a higher viscosity amount. The Declaration is to a formulation which includes 61% water, however the instant claims comprise water in low ranges of about 20% to higher ranges at about 65% water. Additionally, the viscosity of Hilger’s formulation is at room temperature. The Declaration provides a formulation requiring a combination of ingredients and amounts in Table 1 that are not required by claim 1, and the Declaration does not disclose the temperature for which the viscosity is being measured. Viscosity is dependent on temperature, see for example Seeton (Viscosity-temperature correlation for liquids). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). Hilger’s formulation like the instant invention is a self-foaming composition that comprises a bag-on-valve dispenser and Hilger teaches overlapping weight % ranges for the amount of water present. 
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

Conclusion
Currently, all claims are rejected and no claims are allowed. 

Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678. The examiner can normally be reached Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619